Exhibit 10.5

AMENDMENT NO. 7
TO MASTER REPURCHASE AGREEMENT

Amendment No. 7 to Master Repurchase Agreement, dated as of May 16, 2019 (this
“Amendment”), by and among Bank of America, N.A. (“Buyer”), PennyMac Operating
Partnership, L.P. (“Seller”) and PennyMac Mortgage Investment Trust
(“Guarantor”).

 

RECITALS

Buyer, Seller and Guarantor are parties to that certain Master Repurchase
Agreement, dated as of July 9, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Existing Master Repurchase
Agreement”; as further amended by this Amendment, the “Master Repurchase
Agreement”).  The Guarantor is a party to that certain Guaranty, dated as of
July 9, 2014 (as amended, restated, supplemented or otherwise modified from time
to time, the “Guaranty”), made by Guarantor in favor of Buyer.

Buyer, Seller and Guarantor have agreed, subject to the terms and conditions of
this Amendment, that the Existing Master Repurchase Agreement be amended to
reflect certain agreed upon revisions to the terms of the Existing Master
Repurchase Agreement. As a condition precedent to amending the Existing Master
Repurchase Agreement, Buyer has required Guarantor to ratify and affirm the
Guaranty on the date hereof.

Accordingly, Buyer, Seller and Guarantor hereby agree, in consideration of the
mutual promises and mutual obligations set forth herein, that the Existing
Master Repurchase Agreement is hereby amended as follows:

Section 1.Definitions.  Section 2 of the Existing Master Repurchase Agreement is
hereby amended by:

1.1deleting the definitions of “Custodial Agreement”, “Electronic Tracking
Agreement” and “Uncommitted Amount” in their entirety and replacing them with
the following:

“Custodial Agreement” means the amended and restated custodial agreement dated
as of May 16, 2019, among Seller, Buyer and Custodian as the same may be
amended, restated, supplemented or otherwise modified from time to time.  

“Electronic Tracking Agreement” means one or more Electronic Tracking Agreements
with respect to (x) the tracking of changes in the ownership, mortgage servicers
and servicing rights ownership of Purchased Mortgage Loans held on the MERS
System, and (y) the tracking of the Control of eNotes held on the MERS
eRegistry, each in a form acceptable to Buyer.

“Uncommitted Amount” means $200,000,000; provided, that, no more than
$100,000,000 of such Uncommitted Amount shall in any way be attributable to
Purchased Mortgage Loans the subject of which are eMortgage Loans.

 

--------------------------------------------------------------------------------

 

1.2adding the following new definitions in their proper alphabetical order:

“Agency-Required eNote Legend” means the legend or paragraph required by Fannie
Mae or Freddie Mac, as applicable, to be set forth in the text of an eNote,
which includes the provisions set forth on Exhibit [19] to the Custodial
Agreement, as may be amended from time to time by Fannie Mae or Freddie Mac, as
applicable.

“Authoritative Copy” means with respect to an eNote, the unique copy of such
eNote that is within the Control of the Controller.

“Control” means with respect to an eNote, the “control” of such eNote within the
meaning of UETA and/or, as applicable, E-SIGN, which is established by reference
to the MERS eRegistry and any party designated therein as the Controller.

“Control Failure” means with respect to an eNote, (i) if the Controller status
of the eNote shall not have been transferred to (x) at the time of purchase by
Buyer, Underlying Repurchase Counterparty and (y) by the Controller Status
Transfer Deadline, Buyer, (ii) Buyer shall otherwise not be designated as the
Controller of such eNote in the MERS eRegistry (other than pursuant to a Bailee
Letter) by the Controller Status Transfer Deadline, (iii) if the eVault shall
have released the Authoritative Copy of an eNote in contravention of the
requirements of the Custodial Agreement, or (iv) if the Custodian initiated any
changes on the MERS eRegistry in contravention of the terms of the Custodial
Agreement.

“Controller” means with respect to an eNote, the party designated in the MERS
eRegistry as the “Controller”, and who in such capacity shall be deemed to be
“in control” or to be the “controller” of such eNote within the meaning of UETA
or E-SIGN, as applicable.

“Controller Status Transfer Deadline” has the meaning set forth in the Custodial
Agreement.

“Delegatee” means with respect to an eNote, the party designated in the MERS
eRegistry as the “Delegatee” or “Delegatee for Transfers”, who in such capacity
is authorized by the Controller to perform certain MERS eRegistry transactions
on behalf of the Controller such as Transfers of Control and Transfers of
Control and Location.

“Electronic Agent” means MERSCORP Holdings, Inc., or its successor in interest
or assigns.

“Electronic Record” means with respect to an eMortgage Loan, the related eNote
and all other documents comprising the Mortgage File electronically created and
that are stored in an electronic format, if any.

“eMortgage Loan” means a Mortgage Loan with respect to which there is an eNote
and as to which some or all of the other documents comprising the related
Mortgage File may be created electronically and not by traditional paper
documentation with a pen and ink signature.

“eNote” means with respect to any eMortgage Loan, the electronically created and
stored Mortgage Note that is a Transferable Record.

2

 

--------------------------------------------------------------------------------

 

“eNote Control Transfer and Custodial Agreement” means the applicable PennyMac
eNote Control Transfer and Custodial Agreement by and among PennyMac Corp., a
correspondent of Underlying Repurchase Counterparty, and a warehouse lender of
such correspondent approved by Buyer in accordance with Section 3(k), and
acknowledged and agreed to by Deutsche Bank National Trust Company,
substantially in the form of Exhibit N hereto.  

“eNote Delivery Requirement” has the meaning set forth in Section 3(e).

“eNote Replacement Failure” has the meaning set forth in the Custodial
Agreement.

“E-SIGN” means the Electronic Signatures in Global and National Commerce Act, 15
U.S.C. § 7001 et seq.

“eVault” means an electronic repository established and maintained by an eVault
Provider for delivery and storage of eNotes.

“eVault Provider” means Document Systems, Inc. d/b/a DocMagic, or its successor
in interest or assigns, or such other entity agreed upon by Custodian and Buyer.

“Hash Value” means with respect to an eNote, the unique, tamper-evident digital
signature of such eNote that is stored with MERS.

Location” means with respect to an eNote, the location of such eNote which is
established by reference to the MERS eRegistry.

“MERS eDelivery” means the transmission system operated by the Electronic Agent
that is used to deliver eNotes, other Electronic Records and data from one MERS
eRegistry member to another using a system-to-system interface and conforming to
the standards of the MERS eRegistry.

“MERS eRegistry” means the electronic registry operated by the Electronic Agent
that acts as the legal system of record that identifies the Controller,
Delegatee and Location of the Authoritative Copy of registered eNotes.

“MERS System” means the mortgage electronic registry system operated by the
Electronic Agent that tracks changes in Mortgage ownership, mortgage servicers
and servicing rights ownership.

“Servicing Agent” means with respect to an eNote, the field entitled, “Servicing
Agent” in the MERS eRegistry.

“Transfer of Control” means with respect to an eNote, a MERS eRegistry transfer
transaction used to request a change to the current Controller of such eNote.

“Transfer of Control and Location” means with respect to an eNote, a MERS
eRegistry transfer transaction used to request a change to the current
Controller and Location of such eNote.

3

 

--------------------------------------------------------------------------------

 

“Transfer of Location” means with respect to an eNote, a MERS eRegistry transfer
transaction used to request a change to the current Location of such eNote.

“Transferable Record” means an Electronic Record under E-SIGN and UETA that (i)
would be a note under the Uniform Commercial Code if the Electronic Record were
in writing, (ii) the issuer of the Electronic Record has expressly agreed is a
“transferable record”, and (iii) for purposes of E-SIGN, relates to a loan
secured by real property.

“UETA” means the Official Text of the Uniform Electronic Transactions Act as
approved by the National Conference of Commissioners on Uniform State Laws at
its Annual Conference on July 29, 1999.

“Unauthorized Servicing Agent Modification” has the meaning set forth in the
Custodial Agreement.

Section 2.Terms.  Section 3(a) of the Existing Master Repurchase Agreement is
hereby amended by deleting such section in its entirety and replacing it with
the following:

 

a.

Terms.  From time to time, Buyer will purchase from Seller certain Mortgage
Loans that have been originated or acquired by Seller from the Underlying
Repurchase Counterparty pursuant to an Underlying Repurchase Transaction.  This
Agreement is a commitment by Buyer to enter into Transactions with Seller for an
aggregate amount up to the Committed Amount; provided however that Transactions,
the subject of which are eMortgage Loans, shall be entered into solely on an
uncommitted basis and shall be attributed to the Uncommitted Amount.  This
Agreement is not a commitment by Buyer to enter into Transactions with Seller
for amounts exceeding the Committed Amount, but rather, sets forth the
procedures to be used in connection with periodic requests for Buyer to enter
into such Transactions with Seller.  Seller hereby acknowledges that, beyond the
Committed Amount, Buyer is under no obligation to agree to enter into, or to
enter into, any Transaction pursuant to this Agreement.  Buyer may, without
cause and for any reason whatsoever, terminate this Agreement with respect to
the Uncommitted Amount at any time by providing five (5) Business Days’ prior
notice to Seller.  All Purchased Mortgage Loans shall exceed or meet the
Underwriting Guidelines and shall be serviced by Servicer.  The aggregate
Purchase Price of Purchased Mortgage Loans subject to outstanding Transactions
shall not exceed the Aggregate Transaction Limit.

Section 3.Delivery of Mortgage Loan Documents.  Section 3(e) of the Existing
Master Repurchase Agreement is hereby amended by deleting such section in its
entirety and replacing it with the following:

 

(e)

Payment of Purchase Price.  On the Purchase Date for each Transaction, ownership
of the Purchased Mortgage Loans, including the servicing rights related thereto,
shall be transferred to Buyer against the simultaneous transfer of the Purchase
Price to Seller simultaneously with the delivery to Buyer or Custodian of the
Purchased Mortgage Loans relating to each Transaction; provided that, with
respect to any eMortgage Loan, Seller shall deliver to Custodian (i) each of
Buyer’s, Underlying Repurchase Counterparty’s and Servicer’s MERS Org IDs and
(ii) copies of the  related Master Bailee Letters (as that term is defined in
the eNote Control Transfer and Custodial Agreement), including the applicable
wire instructions, and shall cause (a) the Authoritative Copy of the related
eNote to be delivered to the eVault

4

 

--------------------------------------------------------------------------------

 

 

via a secure electronic file, (b) the Controller status of the related eNote to
be transferred to (1) on or before the Purchase Date, Underlying Repurchase
Counterparty and (2) by the Controller Status Transfer Deadline, Buyer, (iii)
the Location status of the related eNote to be transferred to Custodian, and
(iv) the Delegatee status of the related eNote to be transferred to Custodian,
in each case using MERS eDelivery and the MERS eRegistry (collectively, the
“eNote Delivery Requirements”).  With respect to the Purchased Mortgage Loans
being sold by Seller on the Purchase Date, Seller hereby sells, transfers,
conveys and assigns to Buyer or its designee without recourse, but subject to
the terms of this Agreement, all the right, title and interest of Seller in and
to the Purchased Mortgage Loans, including the servicing rights related thereto,
together with all right, title and interest in and to the proceeds of any
related Repurchase Assets.

Section 4.Conditions Precedent to All Transactions.  Section 10(b) of the
Existing Master Repurchase Agreement is hereby amended by adding the following
new clause at the end thereof:

 

(18)

eNote Control Transfer and Custodial Agreement.  With respect to an eNote, Buyer
shall have received a copy of the eNote Control Transfer and Custodial
Agreement, duly executed by the parties thereto.  

Section 5.MERS.  Section 14(hh) of the Existing Master Repurchase Agreement is
hereby amended by deleting such section in its entirety and replacing it with
the following:

 

(hh)

MERS. Seller shall and shall cause Underlying Repurchase Counterparty to comply
in all material respects with the rules and procedures of MERS in connection
with the servicing of the MERS Mortgage Loans and, with respect to MERS Mortgage
Loans that are eMortgage Loans, the maintenance of the related eNotes on the
MERS eRegistry for as long as such Purchased Mortgage Loans are registered with
MERS.  In connection with the assignment of any Purchased Mortgage Loan
registered on the MERS System, Seller agrees that at the request of Buyer,
Seller will, at its cost and expense, cause the MERS System to (or cause
Underlying Repurchase Counterparty to cause the MERS System to) indicate that
such Purchased Mortgage Loan has been transferred to Buyer in accordance with
the terms of this Agreement by including in MERS’ computer files (a) the code in
the field which identifies the specific owner of the Purchased Mortgage Loans
and (b) the code in the field “Pool Field” which identifies the series in which
such Purchased Mortgage Loans were sold. Seller further agrees that neither
Seller nor Underlying Repurchase Counterparty will alter codes referenced in
this paragraph with respect to any Purchased Mortgage Loan at any time that such
Purchased Mortgage Loan is subject to a Transaction.

Section 6.Notices.  Section 17(a) of the Existing Master Repurchase Agreement is
hereby amended by (i) deleting the “.” at the end of clause (9)(n) and replacing
it with “;” and (ii) adding the following new clause (10):

 

(10)

upon Seller becoming aware of any Control Failure with respect to a Purchased
Mortgage Loan that is an eMortgage Loan or any eNote Replacement Failure.

5

 

--------------------------------------------------------------------------------

 

Section 7.Representations and Warranties With Respect to Purchased Mortgage
Loans.  Schedule1, Part 1 to the Existing Master Repurchase Agreement is hereby
amended by:

7.1deleting paragraph (s) in its entirety and replacing it with the following:

 

(s)

Customary Provisions.  The Mortgage Note has a stated maturity.  The Mortgage
contains customary and enforceable provisions such as to render the rights and
remedies of the holder thereof adequate for the realization against the
Mortgaged Property of the benefits of the security provided thereby. There is no
homestead or other exemption or other right available to the Mortgagor or any
other person, or restriction on Seller or any other person, including without
limitation, any federal, state or local, law, ordinance, decree, regulation,
guidance, attorney general action, or other pronouncement, whether temporary or
permanent in nature, that would interfere with, restrict or delay, either (y)
the ability of Seller, Buyer or any servicer, subservicer or any successor
servicer or successor subservicer to sell the related Mortgaged Property at a
trustee’s sale or otherwise, or (z) the ability of Seller, Buyer or any servicer
or any successor servicer to foreclose on the related Mortgage. The Mortgage
Note and Mortgage are on forms acceptable to FHA, Freddie Mac or Fannie Mae.  If
the Mortgage Loan is an eMortgage Loan, the related eNote contains the
Agency-Required eNote Legend.

7.2inserting the following new paragraph (nnn) immediately at the end thereof:

 

(nnn)

eNotes.  With respect to each eMortgage Loan, the related eNote satisfies all of
the following criteria:

 

(i)

the eNote bears a digital or electronic signature;

 

(ii)

the Hash Value of the eNote indicated in the MERS eRegistry matches the Hash
Value of the eNote as reflected in the eVault;

 

(iii)

there is a single Authoritative Copy of the eNote, as applicable and within the
meaning of Section 9-105 of the UCC or Section 16 of the UETA, as applicable,
that is held in the eVault;

 

(iv)

the Location status of the eNote on the MERS eRegistry reflects the MERS Org ID
of the Custodian;

 

(v)

the Controller status of the eNote on the MERS eRegistry reflects the MERS Org
ID of (x) at the time of purchase by Buyer, Underlying Repurchase Counterparty
and (y) by the Controller Status Transfer Deadline, Buyer;

 

(vi)

the Delegatee status of the eNote on the MERS eRegistry (x) at the time of
purchase by Buyer, is blank, and (y) by the Controller Status Transfer Deadline,
reflects the MERS Org ID of Custodian;

 

(vii)

the Servicing Agent status of the eNote on the MERS eRegistry reflects the MERS
Org ID of PennyMac Loan Services, LLC, as Servicer;

6

 

--------------------------------------------------------------------------------

 

 

(viii)

there is no Control Failure, eNote Replacement Failure or Unauthorized Servicing
Agent Modification with respect to such eNote;

 

(ix)

the eNote is a valid and enforceable Transferable Record or comprises
“electronic chattel paper” within the meaning of the UCC;

 

(x)

there is no defect with respect to the eNote that would result in Buyer having
less than full rights, benefits and defenses of “Control” (within the meaning of
the UETA or the UCC, as applicable) of the Transferable Record; and

 

(xi)

there is no paper copy of the eNote in existence nor has the eNote been
papered-out.

Section 8.PennyMac eNote Control Transfer and Custodial Agreement. The Existing
Master Repurchase Agreement is hereby amended by adding a new Exhibit N
immediately after Exhibit M, substantially in the form of Annex A attached
hereto.

Section 9.Fees and Expenses.  Seller hereby agrees to pay to Buyer, on demand,
any and all reasonable out-of-pocket fees, costs and expenses (including
reasonable fees and expenses of counsel) incurred by Buyer in connection with
the development, preparation and execution of this Amendment, irrespective of
whether any transactions hereunder are executed.

Section 10.Condition Precedent.  This Amendment shall become effective as of the
date hereof (the “Amendment Effective Date”), subject to the satisfaction of the
following condition precedent:

10.1Delivered Documents.  On the Amendment Effective Date, the Buyer shall have
received this Amendment, executed and delivered by a duly authorized officer of
Buyer, Seller and Guarantor.

Section 11.Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing Master Repurchase Agreement shall continue to be, and
shall remain, in full force and effect in accordance with its terms.

Section 12.Counterparts.  This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page of this
Amendment in a Portable Document Format (PDF) or by facsimile shall be effective
as delivery of a manually executed original counterpart of this Amendment.

Section 13.Severability.  Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.

7

 

--------------------------------------------------------------------------------

 

Section 14.GOVERNING LAW.  ThIS AMENDMENT shall be construed in accordance with
the laws of the state of new york without giving effect to the conflicts of law
principles thereof (except for section 5-1401 of the new york general
obligations law) and the obligations, rights and remedies of the PARties
hereunder shall be determined in accordance with the laws of the state of new
york, except to the extent preempted by federal law.

Section 15.Reaffirmation of Guaranty.  The Guarantor hereby (i) agrees that the
liability of Guarantor or rights of Buyer under the Guaranty shall not be
affected as a result of this Amendment, (ii) ratifies and affirms all of the
terms, covenants, conditions and obligations of the Guaranty and (iii)
acknowledges and agrees that such Guaranty is and shall continue to be in full
force and effect.

[SIGNATURE PAGE FOLLOWS]

8

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

BANK OF AMERICA, N.A., as Buyer

 

 

 

 

By:

/s/ Adam Robitshek

 

Name:  Adam Robitshek

 

Title:    Vice President

 

 

PENNYMAC OPERATING PARTNERSHIP, L.P., as Seller

 

 

By:

PennyMac GP OP, Inc., its General Partner

 

 

 

 

By:

/s/ Pamela Marsh

 

Name:  Pamela Marsh

 

Title:    Managing Director, Treasurer

 

 

PENNYMAC MORTGAGE INVESTMENT TRUST, as Guarantor

 

 

 

 

By:

/s/ Pamela Marsh

 

Name:  Pamela Marsh

 

Title:    Managing Director, Treasurer

 

 

 

--------------------------------------------------------------------------------

 

 

ANNEX A TO THE AMENDMENT

EXHIBIT N

PENNYMAC ENOTE CONTROL TRANSFER AND CUSTODIAL AGREEMENT

See attached.

 

 

MERS Org ID [WP’s Org ID],

[Warehouse Provider] as Secured Party/Designee for [Correspondent Seller]

 

 

PennyMac eNOTE CONTROL TRANSFER AND CUSTODIAL AGREEMENT

 

 

This PennyMac eNote Control Transfer and Custodial Agreement (the “Agreement”)
is made as of the [  ] day of[  ], 20[  ] by and among [Warehouse Provider]
(“Warehouse Provider”), located at [Warehouse Provider Address], [Correspondent
Seller] (“Seller”), located at [Correspondent Seller Address], and PennyMac
Corp. (“PennyMac”), located at 3043 Townsgate Road, Westlake Village, CA
91361.  

 

RECITALS

 

A.WHEREAS, Seller has entered into a Mortgage Loan Purchase Agreement dated as
of [Date of MLPA] (“Purchase Agreement”) with PennyMac (which incorporates by
reference the PennyMac Delegated Seller Guide, PennyMac eMortgage Guide, and all
amendments) and is an approved PennyMac seller that, from time to time, sells to
PennyMac certain eMortgages for a “Loan Purchase”;

B.WHEREAS, Deutsche Bank National Trust Company, as custodian (“Custodian”), has
entered into an Amended and Restated Custodial Agreement between PennyMac and
Custodian dated as of May 14, 2019, as amended from time to time (the “Custodial
Agreement”);

C.WHEREAS, provided that certain conditions are met, each Loan Purchase
involves, in part, the receipt by Seller (or Seller’s designee) of the purchase
proceeds to be paid by PennyMac for such eMortgages (the “Purchase Price”,
hereinafter defined);

D.WHEREAS, this Agreement shall constitute a part of, and shall be deemed to
amend, any provision authorizing deliveries of eMortgages for purchase in the
PennyMac Delegated Seller Guide or any existing or hereafter existing purchase
commitment between PennyMac and Seller;

E.WHEREAS, Warehouse Provider is a provider of warehouse financing who will from
time to time advance funds to Seller for interim funding of eMortgages;

Exhibit N-1

--------------------------------------------------------------------------------

 

F.WHEREAS, in order to facilitate the repayment of certain advances made by
Warehouse Provider to Seller, Seller and Warehouse Provider have agreed to
designate one bank account to which PennyMac shall wire the Purchase Price for
all Loan Purchases subject to the terms of this Agreement; and

G.WHEREAS, the parties wish to confirm that, as part of a Loan Purchase for
eMortgages, after PennyMac has accepted Control of an eNote and Custodian has
accepted the Location of the Authoritative Copy of the eNote, up until such time
as either PennyMac, or its warehouse lender, pays the Purchase Price for the
related eMortgage or Custodian on behalf of PennyMac returns Control and
Location of the eNote to Warehouse Provider, acting as Seller’s designee,
PennyMac shall Control such eNote as designated custodian for Warehouse
Provider, as secured party and Seller’s designee, and that, effective
immediately upon PennyMac, or its warehouse lender, paying the Purchase Price to
the Wiring Instructions (hereinafter defined) identified in this Agreement,
Warehouse Provider automatically and unconditionally releases its security
interest in such eMortgage.

NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:

1.Definitions.

“Authoritative Copy” shall have the meaning set forth in the “MERS eRegistry
Procedures Manual” as it may be amended from time to time.

“Collateral” shall mean any eMortgage in which Seller has granted Warehouse
Provider a security interest.  

“Control” of an eNote shall be established by reference to that central mortgage
finance industry eNote registry known as the MERS® eRegistry, and any party
therein designated as “in control” or the “controller” of an eNote within the
meaning of UETA, and/or, as applicable, E-SIGN shall have Control.  Control is
transferred, accepted or rejected within and subject to the rules of the MERS®
eRegistry.

“eMortgage” shall mean a residential mortgage loan evidenced by an eNote, a
Security Instrument, and/or any associated documentation, and in which Seller
has granted a security interest to Warehouse Provider.  

“eNote” shall mean that electronic note equivalent known as a transferable
record within the meaning of UETA, and/or, as applicable, E-SIGN.

“E-SIGN” shall mean the Electronic Signatures in Global and National Commerce
Act, 15 U.S.C. § 7001 et seq.

“Location” of an eNote shall be established by reference to that central
mortgage finance industry eNote registry known as the MERS® eRegistry, and shall
mean the party therein designated that maintains the Authoritative Copy of the
eNote.

Exh. N-2

--------------------------------------------------------------------------------

 

“MERS® eRegistry” shall mean an electronic registry owned and operated by
MERSCORP Holdings which acts as the legal system of record that identifies the
owner (Controller) and custodian (Location) of the Authoritative Copy of
registered eNotes.

“MERS® Organization Identification Number” or “MERS® Org ID” shall mean a
seven-digit number assigned by MERSCORP Holdings that uniquely identifies a
member entity on the MERS® eRegistry.

“Purchase Price” shall mean the price PennyMac agrees to pay to purchase an
eMortgage pursuant to this Agreement less any offset amounts for costs, fees or
adjustments due to PennyMac and for any initial escrow account
funding.  Warehouse Provider acknowledges that the Purchase Price may be less
than the full principal amount of the promissory note evidencing the eMortgage,
and that Seller may have paid or advanced other funds to Warehouse Provider in
connection with the eMortgage, which funds are not included in the Purchase
Price.  Warehouse Provider understands and agrees that the Purchase Price paid
with respect to a particular eMortgage may be reduced due to adjustments or
setoffs relating to another mortgage loan(s) pursuant to the terms of the
Purchase Agreement between PennyMac and Seller.  However, in no event shall such
adjustments or setoffs exceed the following:  (1) for routine adjustments, fees,
charges and reconciliation items (including but not limited to escrow balance
funding) owed to PennyMac in connection with the specific eMortgage against
which the adjustment or setoff is occurring, the actual amount of the
adjustments, fees, charges and reconciliation items related to that particular
eMortgage, and (2) for setoff of other receivables amounts owed to PennyMac in
connection with mortgage loans previously purchased from Seller by PennyMac, an
amount not to exceed the total of servicing release premium and over-par pricing
due Seller on a mortgage loan(s).

“Security Instrument” shall mean the mortgage or deed of trust securing an
eMortgage evidenced by a particular eNote, and may be in paper or electronic
form.

“UETA” shall mean the Official Text of the Uniform Electronic Transactions Act
as approved by the National Conference of Commissioners on Uniform State Laws at
its Annual Conference on July 29, 1999.

Terms in Italics used herein without definition shall have the meanings given to
them in the MERS® eRegistry Procedures Manual.

2.Applicability and Wiring Instructions

2.1(a)Applicability.  The parties agree that the terms and conditions of this
Agreement will apply only to Loan Purchases of eMortgages for which (a) Control
has been transferred to PennyMac in the MERS eRegistry, (b) Location has been
transferred to Deutsche Bank National Trust Company (MERS® Org ID: 1000648) in
the MERS eRegistry, (c) the MERS Org ID from which Control is transferred to
PennyMac in the MERS eRegistry is: [WP’s Org ID], [WP’s Name], as Seller’s
designee, and (d) Seller has complied with all of PennyMac’s requirements
applicable to such Loan Purchases.

2.1(b)Delivery of Master Bailee Letter.  Contemporaneously with the execution of
this Agreement, Warehouse Provider shall execute and deliver to PennyMac, a
master bailee letter in the form attached hereto as Attachment A (the “Master
Bailee Letter”).

Exh. N-3

--------------------------------------------------------------------------------

 

2.2Transfer of Control from MERS Org ID; Instructions for Payment of Purchase
Price.  Seller shall submit a release request to Warehouse Provider to release
one or more eNotes to PennyMac and simultaneously notify PennyMac of the
submission of such release request.  PennyMac shall deliver to Custodian a
schedule of one or more eNotes that will be subject to a Loan Purchase agreed
upon by Seller. Following receipt of the Seller’s release request, Warehouse
Provider, as Seller’s designee, shall deliver a copy of the eNotes to be subject
to such Loan Purchase from Warehouse Provider’s eVault to PennyMac’s eVault
provided by Custodian using MERS® eDelivery.  The Warehouse Provider shall
submit a Transfer Initiation Request (Transfer All), including a copy of the
eNote and, if applicable, any Agency-required Addendum to the eNote, to PennyMac
through MERS® eDelivery, to transfer Control to PennyMac Corp. (MERS® Org ID:
1009313), Location to Deutsche Bank National Trust Company (MERS® Org ID:
1000648), and Servicing Agent to PennyMac Loan Services, LLC (MERS® Org ID:
1007159).  The Transfer Request must include a Transfer Effective Date of the
same day as the request.  The parties agree that each delivery of an eNote and
the transfer of Control of such eNote to PennyMac and Location to Custodian in
such manner from MERS Org ID [WP’s Org ID] shall be deemed to be accompanied by
a copy of the Master Bailee Letter executed and delivered by Warehouse Provider
pursuant to Section 2.1(b), which instructs PennyMac, or its warehouse lender,
to pay the Purchase Price for the related eMortgage by wire transfer to the
following account (“Wiring Instructions”):

 

[Warehouse Provider]

City:  [  ]

 

Bank:  [  ]

ABA #: [  ]

For the Account of [  ]

Account #: [  ]

For Further Credit To: [  ]

 

PennyMac shall not be liable to Warehouse Provider for any additional expenses
incurred by Warehouse Provider because of payments lost or delayed due to
incorrect Wiring Instructions provided by Warehouse Provider.  With respect to
any eMortgage as to which PennyMac has received a notification of a security
interest held by Warehouse Provider, PennyMac shall only send payments to
Warehouse Provider, as specified herein.  With respect to any eMortgage in which
Seller has a security interest (and provided that PennyMac has received notice
of such security interest), no change in the Wiring Instructions shall be
honored by PennyMac unless made pursuant to Section 2.4.

2.3 Submitting Wiring Instructions.  Prior to submitting a Transfer Initiation
Request (Transfer All) under Section 2.2, Seller will include a copy of wiring
instructions for each loan as part of the upload of the Credit Package to
PennyMac as specified in the PennyMac Delegated Seller Guide, as amended from
time to time.

2.4Change in Wiring Instructions.  Warehouse Provider, Seller and PennyMac agree
that any change to the Wiring Instructions must be accomplished by Warehouse
Provider executing and delivering to PennyMac and Custodian, a new Master Bailee
Letter in accordance with the notice provisions in Section 5.13 of this
Agreement.

Exh. N-4

--------------------------------------------------------------------------------

 

3.Control Transfer; Custodial Designation.

3.1Transfer and Inspection.  Seller originates eMortgages in a manner that
establishes Seller as being in Control of each related eNote at eMortgage
settlement.  In order to facilitate PennyMac’s purchase of an eMortgage in a
Loan Purchase, Seller shall transfer (or shall cause Warehouse Provider, acting
as Seller’s designee, to transfer, on Seller’s behalf) Control of the related
eNote to PennyMac and Location of the related eNote to Custodian as more
specifically described in Section 2.2.  

3.2Custodial Arrangement.  When PennyMac accepts a transfer of Control and
Custodian accepts a transfer of Location of an eNote relating to an eMortgage on
the MERS eRegistry from Seller (or from Warehouse Provider, acting as Seller’s
designee) prior to PennyMac, or its warehouse lender, paying the Purchase Price
for the related eMortgage, then until such time as either PennyMac, or its
warehouse lender, pays the Purchase Price for the related eMortgage or Custodian
on behalf of PennyMac returns the eMortgage to Seller or Warehouse Provider as
set forth in Section 3.3(b) and if and so long as Warehouse Provider complies
with all provisions of this Agreement, (a) PennyMac shall Control such eNote on
the MERS eRegistry as designated custodian for Warehouse Provider, as secured
party and Seller’s designee, on the MERS eRegistry, and (b) the Location of the
Authoritative Copy of the eNote on the MERS eRegistry shall reflect Custodian’s
MERS Org ID.  Further, while PennyMac Controls an eNote and has not paid the
Purchase Price for the related eMortgage, PennyMac agrees that it shall not
direct Custodian to, and neither PennyMac nor Custodian shall, transfer Control
or any rights in such eNote to any third party.  If, prior to PennyMac’s, or its
warehouse lender’s, payment of the Purchase Price for an eMortgage, PennyMac
receives written notice from Warehouse Provider that (i) Seller has defaulted on
its obligations to Warehouse Provider related to the eMortgage or on its other
obligations to Warehouse Provider related to its warehouse facility with
Warehouse Provider and (ii) Warehouse Provider has exercised its right to
acquire the related Collateral, then PennyMac shall instruct Custodian to
transfer Control and Location of the related eNote to Warehouse Provider, acting
as Seller’s designee, as set forth in Section 3.3(b).  If PennyMac has not
purchased an eMortgage within thirty (30) days after delivery of the eNote to
PennyMac’s eVault provided by Custodian or receives written notice from
Warehouse Provider requesting return of an eNote prior to PennyMac’s, or its
warehouse lender’s, payment of the Purchase Price for an eMortgage, PennyMac
shall instruct Custodian to transfer Control and Location of the related eNote
to Warehouse Provider, acting as Seller’s designee, as set forth in Section
3.3(b).

3.3(a)  Effect of Payment of Purchase Price.  Upon PennyMac’s, or its warehouse
lender’s, payment of the Purchase Price for an eMortgage to the Wiring
Instructions, (i) each of Warehouse Provider and Seller shall and does
immediately and unconditionally release all its right, title, and interest in
and to the related eMortgage without further action by any party, (ii) PennyMac
shall and does cease to Control the related eNote as designated custodian for
Warehouse Provider, as secured party and Seller’s designee, (iii) PennyMac shall
and does immediately Control the eNote as the purchaser of the related
eMortgage, (iv) following written notice to Custodian of payment of the Purchase
Price for an eMortgage to the Wiring Instructions, Custodian shall and does
immediately maintain the Authoritative Copy of the eNote as designated custodian
for PennyMac as the purchaser of the eMortgage pursuant to the Custodial
Agreement and shall follow the instructions of PennyMac related to such eNote as
set forth therein, and (vi) PennyMac and Custodian shall have no further
obligations hereunder with respect to such eNote.

Exh. N-5

--------------------------------------------------------------------------------

 

3.3(b)  Return of eMortgage Prior to Payment of Purchase Price.  In the event
either (i) an eMortgage needs to be transferred to Seller (or Warehouse
Provider, acting as Seller’s designee) prior to PennyMac’s, or its warehouse
lender’s, payment of the Purchase Price as a result of notice being given by
Warehouse Provider pursuant to Section 3.2 above, or (ii) PennyMac decides not
to purchase an eMortgage after delivery and inspection for any reason (including
but not limited to a reasonable belief that an entity other than Warehouse
Provider or Seller claims to have any right, title or interest in the subject
eMortgage), then: (A) PennyMac shall instruct Custodian to cause the MERS
eRegistry to reflect the transfer of Control and Location of the eNote for said
eMortgage to Seller (or to Warehouse Provider, acting as Seller’s designee) as
identified by the same MERS Org ID used when Seller (or Warehouse Provider,
acting as Seller’s designee) transferred Control and Location of such eNote to
PennyMac and Custodian, respectively, as described in Section 3.1, and (B) upon
acceptance of such transfers by Seller (or Warehouse Provider acting as Seller’s
designee), (1) PennyMac shall and does cease to Control the related eNote as
designated custodian for Warehouse Provider, as secured party and Seller’s
designee, (2) Custodian shall and does cease to maintain the Authoritative Copy
of such eNote, and (3) Seller (or Warehouse Provider, acting as Seller’s
designee) shall and does immediately Control the eNote and maintain the
Authoritative Copy of the eNote.  Such transfer of Control and Location shall be
a release by PennyMac of any right, title, or interest in the applicable
eMortgage, and shall release PennyMac from any and all obligations relating to
its Control and Custodian from any and all obligations relating to
its  maintaining the Authoritative Copy of such eNote that may arise pursuant to
this Agreement or applicable law.

3.4Receipt of Documentation.  Except as provided under the terms of this
Agreement, PennyMac and Custodian neither accept nor recognize any unilateral
statement of terms governing its receipt and possession of any document relating
to eMortgages (or its Control of any eNote) that Seller or Warehouse Provider
may deliver (or transfer), such as any bailee letter or trust receipt.  

3.5Correction of Defects.  If, in its review of eMortgage documents, PennyMac
determines that any such document has a defect that must be corrected prior to
PennyMac’s acquisition of the related eMortgage, PennyMac will instruct
Custodian to deliver such document (including, as applicable, returning Control
and Location of a defective eNote) to Seller in order that Seller may cure such
defect.  

4.Representations and Warranties; Indemnification.

4.1By Seller.  In addition to all representations and warranties as contained in
the PennyMac Delegated Seller Guide, with respect to each eMortgage to be
purchased by PennyMac in a Loan Purchase subject to this Agreement, Seller
represents and warrants to PennyMac that:  (a)  Warehouse Provider is the only
entity (other than Seller) that has any right, title or interest in or to such
eMortgage, and (b) any and all right, title or interest Seller or Warehouse
Provider may have in or to such eMortgage shall be relinquished as of the point
in time at which PennyMac, or its warehouse lender, pays the Purchase Price for
such eMortgage in accordance with this Agreement.

Exh. N-6

--------------------------------------------------------------------------------

 

4.2By Warehouse Provider.  With respect to each eMortgage to be purchased by
PennyMac in a Loan Purchase subject to this Agreement, Warehouse Provider
represents and warrants to PennyMac that: (a) to the best of its knowledge,
Warehouse Provider is the only entity (other than Seller) that has any right,
title or interest in or to such eMortgage, except for (i) any liens or security
interests granted by Warehouse Provider to any governmental agency (such as any
federal reserve bank) or government-sponsored enterprise (such as any federal
home loan bank) in the ordinary course of Warehouse Provider's banking business,
which liens and security interests do not prohibit the sale of the eMortgage
hereunder and which liens and security interests will no longer encumber the
eMortgage at the point in time at which PennyMac, or its warehouse lender, pays
the Purchase Price for such eMortgage in accordance with this Agreement, and
(ii) any undivided percentage participation interests sold by Warehouse Provider
to other third-parties in and to Warehouse Provider's participation interest in
such eMortgage, which undivided percentage participation interest shall be fully
extinguished at the point in time at which PennyMac, or its warehouse lender,
pays the Purchase Price for such eMortgage in accordance with this Agreement;
and (b) all right, title or interest Warehouse Provider may have in or to such
eMortgage will be relinquished as of the point in time at which PennyMac, or its
warehouse lender, pays the Purchase Price for such eMortgage in accordance with
this Agreement.

4.3By the Parties.  Each of Warehouse Provider, Seller and PennyMac (each,
individually, referred to herein as a “party” and, collectively, the “parties”)
represents and warrants to the other parties hereto that, as to itself only,
this Agreement is its legal, valid, binding and enforceable obligation and does
not conflict with any other agreement to which such party is bound.  Each party
represents and warrants to the other parties hereto that, as to itself only, its
execution, delivery and consummation of this Agreement has either been (a)
specifically authorized by its board of directors and such authorization is
reflected in the minutes of such board of directors, or (b) approved by an
authorized representative who was duly authorized by its board of directors to
execute, deliver and consummate agreements such as this Agreement.  

4.4Indemnification.  In addition to all indemnification provisions as contained
in the PennyMac Delegated Seller Guide, Seller agrees to indemnify, defend
(including at PennyMac’s option, paying attorney’s fees for PennyMac’s counsel
of choice) and hold harmless PennyMac against all losses, claims, lawsuits,
actions, damages, judgments, costs, and expenses (including, without limitation,
attorney fees incurred by PennyMac) arising or resulting from any act or
omission of PennyMac (except those arising or resulting from PennyMac’s gross
negligence or willful misconduct) or Seller made in connection with the terms of
this Agreement.

5.Miscellaneous

5.1Termination.  This Agreement may be terminated by Seller, Warehouse Provider,
or PennyMac by written notice delivered to the other parties.  Such notice may
specify an effective date for such termination, but in no event shall the
termination be effective less than six (6) business days after such notice is
sent in accordance with this Agreement, provided that the terms and conditions
of Section 4.4 and prior releases by Warehouse Provider shall survive the
termination of this Agreement.  Such termination shall not be effective with
respect to any Loan Purchase with respect to which Control and Location of the
related eNote were transferred to PennyMac prior to each notified party’s
receipt of such termination notice, unless all parties agree otherwise in
writing.  

Exh. N-7

--------------------------------------------------------------------------------

 

5.2. General Interpretive Principles.  Between PennyMac and Seller, (a) except
as set forth herein, all terms and conditions of the PennyMac Delegated Seller
Guide and Purchase Agreement shall remain in full force and effect and shall
apply to all matters within the scope of this Agreement, and (b) any conflict
between the provisions of this Agreement and those of the PennyMac Delegated
Seller Guide and Purchase Agreement shall be resolved in favor of the provisions
of this Agreement.

5.3Reliance.  Custodian may rely on and shall be protected in acting in
accordance with this Agreement upon any certificate, instrument, opinion,
notice, letter, or other document delivered to it by PennyMac, and which in good
faith it believes to be genuine and which has been signed by the proper party or
parties.  The sole obligation of Custodian hereunder with respect to the
eMortgages shall be to perform Custodian’s services expressly described herein,
there being no implied duties hereunder.  Custodian shall not be liable for any
losses, damages, penalties, fines, forfeitures, reasonable and necessary legal
fees and related costs, judgments, and other costs and expenses resulting from
any claim, demand, defense or assertion based on or grounded upon, or resulting
from action taken by Custodian consistent with written instructions provided by
PennyMac, in accordance with this Agreement.  Custodian makes no representation
or warranty with respect to any of the eMortgages.  In no event shall Custodian,
its directors, officers, employees or agents be liable for any indirect,
special, punitive or consequential damages.  The rights, protections,
indemnities and immunities afforded to Custodian under the Custodial Agreement
shall be afforded to Custodian in performing hereunder.

5.4Remedies Cumulative; No Waiver.  Each right, power, and remedy of the parties
hereunder or now or hereafter existing at law, in equity, by statute, in other
written agreements among the parties, or otherwise shall be cumulative and
concurrent, and the exercise or beginning of the exercise of any one or more of
them shall not preclude the simultaneous or later exercise by such party of any
or all such other rights, powers or remedies.  Any party’s failure or delay to
insist upon the strict performance of any one or more provisions of this
Agreement or to exercise any right, power, or remedy upon a breach thereof or
default hereunder shall not constitute a waiver thereof, or preclude such party
from exercising any such right, power, or remedy any other time or times.  

5.5Governing Law.  This Agreement shall be governed by the laws of the State of
New York, without regard for choice of law provisions (except for Section 5-1401
of the New York General Obligations Law which shall govern), and the
obligations, rights, and remedies of the parties hereunder shall be determined
in accordance with such laws.

5.6Counterparts.  This Agreement may be executed in duplicate originals or in
several counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  The parties agree that
this Agreement will be considered signed when the signature of a party is
delivered or effected by facsimile or electronic mail transmission.  Such
facsimile or electronic mail signature shall be treated in all respects as
having the same effect as an original signature.

5.7 Third Party Beneficiaries.  This Agreement inures to the benefit of the
parties hereto and their respective successors and assigns.  No other party is
intended to be a third party beneficiary of this Agreement.

Exh. N-8

--------------------------------------------------------------------------------

 

5.8Amendments and Waivers.  No term of this Agreement may be waived, modified or
amended except in a writing signed by the party against whom enforcement of such
waiver, modification, or amendment is sought.  No amendment to this Agreement
affecting Custodian or the performance by Custodian hereunder shall be effected
without the prior written consent of Custodian.

5.9WAIVER OF JURY TRIAL.  EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

5.10Severability.  Wherever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

5.11Integration.  This Agreement sets forth in full the terms of agreement among
the parties relating to the transactions described herein and is intended as the
full, complete and exclusive contract governing the relationship among the
parties with respect to the transactions contemplated herein, superseding all
other discussions, promises, representations, warranties, agreements and
understandings, whether written or oral, between the parties with respect
thereto.

5.12Confidentiality.  Each of the parties shall maintain the confidentiality of
the provisions of this Agreement (and the rights and obligations set forth
herein) by protecting them from disclosure to any third party, except as may
otherwise be required by law.

5.13Notices.  Any notices required to be given under this Agreement and all
instructions given hereunder shall be made in writing and delivered by hand, fax
with confirmation, electronic mail (with confirmation), overnight express or
similar service (fees prepaid), or first class United States registered or
certified mail with return receipt requested (postage prepaid), to the following
addresses (which may be changed by written notice), and shall be presumed to be
received by such addressee (a) on the date of delivery, if delivered by hand, or
the date of transmission, if sent by fax with confirmation or email with
confirmation, (b) on the next business day if sent by recognized overnight
express or similar service (fees prepaid) and (c) on the third business day
following the date sent by registered or certified mail with return receipt
requested (postage prepaid).

 

To PennyMac Corp.:

 

PennyMac Corp.

3043 Townsgate Road

Westlake Village, CA 91361

Attention: Treasury Finance

Telephone: (805) 254-6088

Email: TreasuryFinance@pnmac.com

Exh. N-9

--------------------------------------------------------------------------------

 

To Seller:

 

[Correspondent Seller]

[Address]

[City, State Zip]

Attention: [  ]

Telephone: [  ]

Email: [  ]

 

 

To Custodian:

 

Deutsche Bank National Trust Company

1761 E. Saint Andrew Place

Santa Ana, CA 92705

Attn:  Mortgage Custody – PM142C

Telephone: 714-247-6045

Email:  christopher.p.corcoran@db.com

 

 

To Warehouse Provider:

 

[Warehouse Provider]

[Address]

[City, State Zip]

Attention: [  ]

Telephone: [  ]

Email: [  ]

 

With a copy to:

 

[Warehouse Provider]

[Address]

[City, State Zip]

Attention: [  ]

Telephone: [  ]

Email: [  ]

 

(Signatures appear on following page)




Exh. N-10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this PennyMac eNote Control
Transfer and Custodial Agreement as of the date first written above.

 

 

[Warehouse Provider]

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

[Correspondent Seller]

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

PennyMac Corp.

 

 

 

 

By:

 

 

 

Name:

Pamela Marsh

 

 

Title:

Managing Director, Treasurer

 




Exh. N-11

--------------------------------------------------------------------------------

 

 

Acknowledged as to Sections 3 and 5

 

Deutsche Bank National Trust Company, as Custodian

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 




Exh. N-12

--------------------------------------------------------------------------------

 

ATTACHMENT A

 

MASTER BAILEE LETTER

MERS Org ID # [WP’s Org ID]

 

Date: [  ]

 

[Warehouse Provider]

[Address]

[City, State Zip]

 

Ladies and Gentlemen:

 

This Master Bailee Letter is delivered pursuant to the terms and conditions of
that certain  PennyMac eNote Control Transfer and Custodial Agreement  (the
“Agreement”), dated as of the [  ] day of [  ], 20[  ], by and among [Warehouse
Provider] (“Warehouse Provider”), [Correspondent Seller] (“Seller”) and PennyMac
Corp. (“PennyMac”).  Capitalized terms used in this Master Bailee Letter and not
defined herein shall have the meanings provided in the Agreement.

 

This Master Bailee Letter is applicable only to eMortgages that Seller desires
to sell to PennyMac and for which:

 

•

Control of the eNote has been transferred to PennyMac (MERS Org ID: 1009313) and
Location of the eNote has been transferred to PennyMac’s custodian, Deutsche
Bank National Trust Company (MERS® Org ID: 1000648) in the MERS eRegistry and

 

•

the MERS Org ID from which Control has been transferred to PennyMac in the MERS
eRegistry is:  #[WP’s Org ID], [Warehouse Provider], as secured party and
designee for [Correspondent Seller].  

 

Warehouse Provider hereby instructs PennyMac to wire, or cause its designee to
wire, the Purchase Price for the related eMortgage by wire transfer to the
following account (“Wiring Instructions”):

 

[Warehouse Provider]

City:  [  ]

 

Bank:  [  ]

ABA #: [  ]

For the Account of [  ]

Account #: [  ]

For Further Credit To: [  ]

 

If you have any questions, please call [WP’s contact]  at [WP’s contact phone
number].

 

Sincerely,

 

[Warehouse Provider]

 

 

By:

 

 

 

Its:

 

 

Exh. N-13